UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of t he Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 21 , 2014 VISION-SCIENCES, INC. (Exact name of registrant as specified in its charter) Delaware 000-20970 13-3430173 (State or other jurisdiction of incorporation) (Commission file number) (IRS employer identification no.) 40 Ramland Road South Orangeburg, NY (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (845) 365-0600 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [X] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. Agreement and Plan of Merger On December 21, 2014, Vision-Sciences, Inc., a Delaware corporation (“ Vision-Sciences ”), and Visor Merger Sub LLC, a Delaware limited liability company and of which the sole member is Vision-Sciences (“ Merger Sub ”), entered into an Agreement and Plan of Merger (the “ Merger Agreement ”) with Uroplasty, Inc., a Minnesota corporation (“ Uroplasty ”). The Merger Agreement provides that, upon the terms and subject to the conditions set forth in the Merger Agreement, Uroplasty will merge with and into Merger Sub (the “ Merger ”), with Merger Sub continuing as the surviving company and for which the sole member is Vision-Sciences following the transaction. Subject to the terms and conditions of the Merger Agreement, at the effective time and as a result of the Merger, each share of common stock of Uroplasty issued and outstanding immediately prior to the effective time of the Merger will be converted into the right to receive 3.6331 shares of common stock of Vision-Sciences. No fractional shares of Vision-Sciences common stock will be issued with the Merger, and holders of Uroplasty common stock will be entitled to receive cash in lieu thereof. In addition, at the effective time and as a result of the Merger, all outstanding options to purchase shares of common stock of Uroplasty and other equity awards based on common stock of Uroplasty, which are outstanding immediately prior to the effective time of the Merger, will become, respectively, options to purchase shares of common stock of Vision-Sciences and, with respect to all other Uroplasty equity awards, awards based on common stock of Vision-Sciences, in each case, on terms substantially identical to those in effect prior to the effective time of the Merger, except for the adjustments to the underlying number of shares and the exercise price based on the exchange ratio used in the Merger and other adjustments as provided in the Merger Agreement. Upon completion of the Merger, Vision-Sciences shareholders will own approximately 37.5% and Uroplasty shareholders will own approximately 62.5% of the combined company on a fully-diluted basis, excluding shares of Vision-Sciences’ common stock issuable upon the conversion of Notes and Warrants held by Mr. Lewis C. Pell, Vision-Sciences’ Chairman (which have been amended in connection with the Merger Agreement as described below). Pursuant to the terms of the Merger Agreement, as of the effective time of the Merger: (i) the board of directors of the combined company will consist of eight individuals, including five individuals who are nominees of the board of directors of Uroplasty immediately prior to the effective time and three individuals who are nominees of the board of directors of Vision-Sciences immediately prior to the effective time; (ii) Robert C. Kill will be appointed Chief Executive Officer of the combined company; (iii) Brett A. Reynolds will be appointed Senior Vice President, Chief Financial Officer and Corporate Secretary of the combined company; and (iv) the board of directors of Uroplasty will select the Chairman of the Board of the combined company. In addition, under the terms of the Merger Agreement, Vision-Sciences has agreed to take action necessary to list the shares of common stock of Vision-Sciences to be issued in connection with the Merger on the NASDAQ Capital Market, and to change its name to Cogentix Medical, Inc. and the trading symbol for its shares of common stock to “CGNT” upon the effective time of the Merger. Each party’s obligation to implement the Merger is subject to certain customary conditions, including (i) the approval by Vision-Sciences shareholders of the Merger Agreement and issuance of shares of common stock of Vision-Sciences in connection with the Merger; (ii) the adoption of the Merger Agreement by Uroplasty shareholders holding a majority of the outstanding shares of common stock of Uroplasty; (iii) the absence of any action pending against Vision-Sciences, Merger Sub or Uroplasty seeking to enjoin the Merger, seeking material damages in connection with the Merger, or seeking to impose criminal liability on Vision-Sciences, Merger Sub or Uroplasty in connection with the Merger; (iv) the truth and accuracy of the other party’s representations and warranties in the Merger Agreement, generally subject to a Material Adverse Effect (as defined in the Merger Agreement) standard; and (v) the performance by the other party of all of its obligations and compliance with all of its covenants under the Merger Agreement in all material respects. Consummation of the Merger is further subject to a number of other conditions, including, but not limited to (a) the effectiveness of a Form S-4 registration statement, which will contain a joint proxy statement/prospectus, to be filed by Vision-Sciences with the Securities and Exchange Commission (the “
